Fourth Court of Appeals
                                  San Antonio, Texas
                                        August 2, 2021

                                     No. 04-21-00279-CV

                                      Maryvel SUDAY,
                                         Appellant

                                               v.

 Olga Raquenel SUDAY, Jorge Suday, Ana Martinez De Suday and Jesus T. Suday behalf of
 Zayde Mussi-Suday, Hamed Mussi- Suday, Hassem Mussi-Suday, Jorge Eduardo Suday, and
                                   David Suday,
                                     Appellees

                   From the County Court at Law, Val Verde County, Texas
                                 Trial Court No. 3644CCL
                      The Honorable Stephen B. Ables, Judge Presiding


                                        ORDER

       The clerk’s record was filed July 29, 2021, however, it is being returned to the District
Clerk of Val Verde County because it fails to comply with the Supreme Court Order Directing
the Form of the Appellate Record. In particular:

           a. All of the documents required by Rule 34.5(a) and (b) need to be in one record, in
              ascending, chronological order, preceded by one table of contents, see id. Rule
              1.1(a)-(e);

           b. The page numbers listed in the table of contents must match the page number of
              the first page of each associated document in the record, see id. Rule 1.1(e);

           c. The table of contents must state the date each document was filed or order was
              signed and be double-spaced; if the clerk’s record consists of multiple volumes,
              the table of contents must indicate the page on which each volume begins, see
              id. Rule 1.1(i);

           d. Most of the bookmarks in the record filed did not function properly; the clerk
              must create working electronic bookmarks to link each document description in
              the table of contents to the first page of the document in the record, see id. Rule
              1.1(i), 1.2(b);

          e. The record must conclude with a signed certificate in substantially the same form
             as set forth in the Supreme Court Order Directing the Form of the Appellate
             Record, see id. Rule 1.1(j); and

          f. The record contained numerous duplicate documents; the record should not
             include unnecessary duplicates of documents.

        We therefore order Jo Ann Cervantes, the Val Verde County District Clerk, to prepare a
clerk’s record in in proper form. We order the new record filed in this court by August 16,
2021. The clerk must make the corrected electronic record available at no cost to any party who
has previously received the original, defective electronic clerk's record. See id. Rule 1.4.




                                                   _________________________________
                                                   Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of August, 2021.


                                                   ___________________________________
                                                   MICHAEL A. CRUZ, Clerk of Court